Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new ground of rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 8 recites “detecting at least a first part of the real-world object” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “the real-world toy construction model” in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claims 15 recites “based on a second real-world object and different from the real-world object” in line 5. For purpose of compact prosecution. Examiner will interpret the limitation to be “based on a the first real-world object”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 2012/0306853 A1) as applied above and further in view of Anderson (US 2002/0196250 A1).
1, 20-21. Wright discloses a method, implemented by a data processing system, for creating a virtual object in a virtual environment (Abstract); the method comprising: 
obtaining, via a scanner with a camera (204: Fig. 2), an image of a first real-world object (206: Fig. 2), (302: Fig. 3), [0032]-[0033]; 
transmitting, to the data processing system, a captured image of the first real-world object [0032]; 
creating, by the data processing system, a digital representation of the first real-world object, the digital representation representing a visual appearance of a shape of the first real-world object [0035]; 

creating a virtual object based on the digital representation of the first real-world object [0035], [0049]-[0050]; and 
assigning, based on at least the obtained input of the one or more properties of the second object, an attribute to the created virtual object [0050]-[0051].
Wright does not expressly disclose obtaining an input indicative of one or more properties of a second, wherein the second object is based on a second real-world object different from the first real-world object; creating a virtual object based on the digital representation of the first real-world object; and assigning, based on at least the obtained input of the one or more properties of the second object, an attribute to the created virtual object.
Anderson discloses obtaining an input indicative of one or more properties of a second, wherein the second object is based on a second real-world object different from the first real-world object; creating a virtual object based on the digital representation of the first real-world object; and assigning, based on at least the obtained input of the one or more properties of the second object, an attribute to the created virtual object (i.e. the system allow multiple virtual models to be rendered by creating a corresponding number of physical models… these virtual models may be made to interact with one another in a virtual environment by measuring and duplicating interaction of the corresponding physical model. The assignment of attribute to the created virtual object is the connection/interaction between the first model and second model), [0046]. It would have been obvious to a person of ordinary skilled in the art to modify Wright with Anderson and would have been motivated to do so to allow multiple virtual models to interact with one another in a virtual environment.

3. Wright and Anderson disclose the method according to claim 1, wherein Anderson further discloses obtaining via the scanner an image of the second real-world object; transmitting, to the data processing system, a captured image of the second real-world object; and creating by the data processing system a digital representation of the a second object, the digital representation representing a visual appearance of a shape of the second real-world object [0026], [0028], [0033], [0039], [0045]-[0046].
4. Wright and Anderson disclose the method according to claim 3, wherein Anderson further discloses creating a second virtual object, wherein one or more parts of the second virtual object have an appearance corresponding the second object; and assigning the attribute to the second virtual object; wherein the attribute is determined at least in part based on the obtained digital representation of the first real-world object [0026], [0028], [0033], [0039], [0045]-[0046].
5. Wright and Anderson disclose the method according to claim 4, wherein Anderson further discloses the first real- world object is a first toy construction model being constructed from a first plurality of toy construction elements; wherein the second real-world object is a second toy construction model being constructed from a second plurality of toy construction elements; and wherein the toy construction elements of the first and second pluralities of toy construction elements each comprise one or more coupling members configured for detachably interconnecting the toy construction elements with each other [0026], [0028], [0033], [0039], [0045]-[0046].
6. Wright and Anderson disclose the method according to claim 5, wherein Anderson further discloses the second plurality of toy construction elements includes the first plurality of toy construction elements [0026], [0028], [0033], [0039], [0045]-[0046].

8. Wright and Anderson disclose the method according to claim 4, wherein Anderson further discloses the first real-world object comprises a plurality of parts, and wherein the method comprises:  detecting at least a first part of the real-world object, the first part having a first property; determining a correspondence between the detected first part and a corresponding part of the created virtual object; and - assigning an attribute to the corresponding part of the created virtual object, wherein the assigned attribute is based at least in part on the first property [0026], [0032].
9. Wright and Anderson disclose the method according to claim 8, wherein Anderson further discloses detecting one or more other parts of the first real-world object that are movable relative to each other; determining corresponding one or more parts in the created virtual object; and representing a movement of the determined corresponding one or more parts relative to each other based on the detected one or more parts of the real-world toy construction model [0032]-[0033], [0039], [0045]-[0046].
10. Wright and Anderson disclose the method according to claim 8, wherein Anderson further discloses the attribute is indicative of at least a first and a second state of the corresponding part of the virtual object; and wherein the method comprises representing the at least a first and a second state of the corresponding part of the virtual object; wherein the first state is based on the obtained first digital representation and the second state is based on the obtained second digital representation [0032]-[0033], [0039], [0045]-[0046].

12. Wright and Anderson disclose the method according to claim 11, wherein Anderson further discloses detecting, based on the obtained first digital representation, a first connection element of the first real-world object; detecting, based on the obtained second digital representation, a second connection element of the second object, the second connection element being able to engage the first connection element so as to interconnect the first real-world object and the second object with each other; wherein the first real-world object and second object parts are interconnected at respective first and second virtual connection elements corresponding to the respective first and second connection elements of the first real-world object and the second object [0032]-[0033], [0039], [0045]-[0046].
13. Wright and Anderson disclose the method according to claim 1, wherein Wright further discloses controlling the virtual object in a computer-generated virtual environment to have a behaviour based on the one or more assigned attributes [0037], [0040], [0049]-[0050].
14. Wright and Anderson disclose the method according to claim 1, wherein Wright further discloses storing the virtual object so as to make the virtual object available in the virtual environment independently of the presence of the first real-world object [0040]-[0041].
15-17. Wright and Anderson disclose the method according claim 1, wherein Anderson further discloses obtaining the digital representation comprises receiving input data from a sensor device, the input data being indicative of the visual appearance of the first real-world object; and wherein obtaining the input indicative of one or more properties of the second object, based on a second real-world object and different from the real-world object comprises receiving said input from a detection device different 
22. Wright and Anderson disclose the toy construction system comprising: the data processing system as defined in claim 20; and Anderson further discloses a plurality of toy construction elements, each of said plurality of toy construction elements comprising one or more coupling members configured for detachably interconnecting the plurality of toy construction elements with each other so as to form a real-world object [0026], [0028], [0033], [0039], [0045]-[0046].
23. Wright and Anderson disclose the method according to claim 1, wherein Anderson further discloses the first real-world object is a toy construction model [0026], [0028], [0033], [0039], [0045]-[0046].

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H. LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on 10:00-6:00, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-




/Seng H Lim/Primary Examiner, Art Unit 3715